t c memo united_states tax_court girish c patel petitioner v commissioner of internal revenue respondent docket no filed date girish c patel pro_se lewis a booth ii for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for respondent also determined but has now conceded additions to tax under sec_6651 and sec_6654 after concessions the issue for decision is whether petitioner is entitled to deduct a dollar_figure business loss unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact none of the facts have been stipulated in writing but certain adjustments to the deficiency and some documents were orally stipulated at the time of trial the stipulated adjustments are incorporated in our findings by this reference at the time his petition was filed petitioner resided in texas during petitioner was employed and earned taxable wages of dollar_figure he also moonlighted as a building inspector for the texas department of insurance after or months he lost his inspector’s license he had performed a number of inspections for which he was not paid petitioner incurred license fees car and truck expenses and other expenses in relation to his building inspection business but he did not maintain records of his expenditures on his form_1040 u s individual_income_tax_return filed for petitioner claimed a dollar_figure business loss described as cost refunded no income bankrupt opinion sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business taxpayers have the burden of proving they are entitled to deductions claimed 503_us_79 in addition taxpayers are required to maintain sufficient records to establish the amounts and purpose of any deductions sec_6001 116_tc_438 sec_1_6001-1 e income_tax regs petitioner testified that he incurred various expenses in relation to his building inspection business but he did not produce any corroborating evidence of his claimed expenses before trial or during trial he requested days after trial to produce missing documentation and was afforded days but he failed to produce any substantiation because he failed to substantiate claimed vehicle and meals expenses as to time place and business_purpose those items must be disallowed under sec_274 petitioner testified that he incurred license fees including the engineering license related to his employment that he attended a class on an unspecified date and that he purchased tools and supplies for which he paid cash and did not have receipts he testified that he had the license before and he has not clarified or established what expenses were actually paid_or_incurred in he claims that after receiving dollar_figure for an inspection he conducted he was required by the city of alvin to repay the full amount because of the loss of his inspector’s license he also claims that another check was returned in there is no evidence that either the dollar_figure repaid or the amount of the returned check was ever reported as income which is a prerequisite for deducting repayments or bad checks from customers worthless debts arising from unpaid items of taxable_income are not deductible as bad_debts unless the taxpayer has included the amounts in income for the year for which the bad_debts are deducted or for a prior year see schnell v commissioner tcmemo_2006_147 citing 64_tc_598 sec_1_166-1 income_tax regs petitioner testified that he did not receive any income from the inspection business during and there is no evidence that he reported or received any income from the business in prior years although it is unclear from his testimony it appears that petitioner estimated his business loss based on what he expected to receive as income but did not receive income not received may not be deducted from the wage income received a taxpayer is not allowed to reduce ordinary_income actually received by the amount of income he failed to receive see ratcliff v commissioner tcmemo_1983_636 citing 406_f2d_269 5th cir affg t c memo given petitioner’s less than coherent testimony and the absence of corroboration we cannot allow any part of the business loss that he claims to reflect the concessions of the parties decision will be entered under rule
